Citation Nr: 1746371	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-34 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to February 1969, with additional periods of active duty for training (ACDUTRA) through April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the appeal has since been assumed by the RO in Baltimore, Maryland.

The Board observes that in April 2016, the Veteran filed a Notice of Disagreement with a June 2015 rating decision which denied service connection for cervical spine degenerative disc disease and myopathy of the left upper extremity.  However, correspondence in the record dated in May 2016 indicates that the RO has acknowledged the Notice of Disagreement and is in the process of developing that claim.  As such, the Board will not delay that process by taking jurisdiction over those issues at this time. 

In his November 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a live hearing before a Veterans Law Judge to be held in Washington, DC.  That hearing request was withdrawn in a September 2017 appellate brief submitted by the Veteran's representative which incorporated that Veteran's consent to withdraw that request.   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to provide an examination when developing a claim of service connection is triggered when there is indication in the record that the Veteran has a present disability; sustained an in-service illness, injury or incident; and indicates that the claimed disability may be associated with the in-service incident or illness; but does not contain sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  That the disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this matter, the Veteran has a present diagnosis of multiple sclerosis.  He asserts that his disability may have been triggered by inoculations given to him during active service.  His service treatment records document multiple inoculations.  Further, he asserts that he sustained at least two separate flare ups of joint pain, once during his period of active service between 1968 and 1969, and again in March or April 1970.  He contends that these were the initial flare-ups of his multiple sclerosis.  While these incidents are not specifically documented in his service treatment records, his retention examination in April 1970 (in which he was found medically unqualified for service by virtue of a diagnosis of gout) does list a history of swollen and painful joints, which was not noted upon entrance to service.  The Veteran is also competent to testify as to observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  He also asserts that a diagnosis of optic neuritis in 1976 is indicative of a much earlier incident of multiple sclerosis than his actual date of diagnosis.  

To date, the Veteran has not been afforded a VA examination in connection with this claim.  As such, on remand, an examination should be conducted which addresses causation by inoculation, as well as any possible in-service occurrence of the disability itself, or any possible manifestation within seven years of separation from active service.  See 38 C.F.R. § 3.307(a)(3) (2016).  

Additionally, the Veteran has submitted a statement in March 2010 which indicates that he sought treatment for a flare up in 1970 from a VA facility.  To the extent that those records are available, VA should make all reasonable attempts to obtain any outstanding VA treatment records which may be relevant to the claim on appeal.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  VA should make as many requests as necessary to secure relevant VA treatment records in association with this claim.  

2. Schedule the Veteran for a VA examination in support of his claim of service connection for multiple sclerosis.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran, and take a complete medical history, to include any lay testimony as to observable symptomatology such as painful or swollen joints.  The examiner should then provide the following opinions:

Whether it is at least as likely as not that the Veteran's multiple sclerosis had onset during active service, or within seven years of separation from active service.  In reaching this conclusion, the examiner should specifically address any reported symptoms during the applicable time period, as well as the diagnosis of optic neuritis in 1976.  

Whether it is at least as likely as not that the Veteran's multiple sclerosis was caused by or is otherwise etiologically linked to any in-service inoculations.

A complete rationale should accompany any opinion rendered.   Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of great assistance to the Board in adjudicating the claim.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




